       Case 3:20-cv-07601-MMC Document 1 Filed 10/29/20 Page 1 of 9




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Natwarlal M. Panchal;                     Act; Unruh Civil Rights Act
14     Gita N. Panchal;
       First Maganson Holdings, Inc., a
15     California Corporation

16               Defendants.

17
18         Plaintiff Scott Johnson complains of Natwarlal M. Panchal; Gita N.

19
     Panchal; First Maganson Holdings, Inc., a California Corporation; and alleges

20   as follows:

21
22     PARTIES:
23
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24
     level C-5 quadriplegic. He cannot walk and also has significant manual
25   dexterity impairments. He uses a wheelchair for mobility and has a specially
26
     equipped van.
27
       2. Defendants Natwarlal M. Panchal and Gita N. Panchal owned the real
28   property located at or about 3382 Monterey Rd, San Jose, California, in July


                                            1

     Complaint
       Case 3:20-cv-07601-MMC Document 1 Filed 10/29/20 Page 2 of 9




 1   2020 and August 2020.
 2     3. Defendants Natwarlal M. Panchal and Gita N. Panchal own the real
 3   property located at or about 3382 Monterey Rd, San Jose, California,
 4   currently.
 5     4. Defendant First Maganson Holdings, Inc. owned Capitol Hill Inn
 6   located at or about 3382 Monterey Rd, San Jose, California, in July 2020 and
 7   August 2020.
 8     5. Defendant First Maganson Holdings, Inc. owns Capitol Hill Inn
 9   (“Motel”) located at or about 3382 Monterey Rd, San Jose, California,
10   currently.
11     6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein is
16   responsible in some capacity for the events herein alleged, or is a necessary
17   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
18   the true names, capacities, connections, and responsibilities of the Defendants
19   are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
       Case 3:20-cv-07601-MMC Document 1 Filed 10/29/20 Page 3 of 9




 1     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4
 5     FACTUAL ALLEGATIONS:
 6     10. Plaintiff went to the Motel in July 2020 and August 2020 with the
 7   intention to avail himself of its goods or services motivated in part to
 8   determine if the defendants comply with the disability access laws.
 9     11. The Motel is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
12   to provide wheelchair accessible paths of travel in conformance with the ADA
13   Standards as it relates to wheelchair users like the plaintiff.
14     13. The Motel provides paths of travel to its customers but fails to provide
15   wheelchair accessible paths of travel.
16     14. The problem that plaintiff encountered is that there are unramped steps
17   to the lobby entrance and night window counter.
18     15. Plaintiff believes that there are other features of the paths of travel that
19   likely fail to comply with the ADA Standards and seeks to have fully compliant
20   paths of travel available for wheelchair users.
21     16. On information and belief the defendants currently fail to provide
22   wheelchair accessible paths of travel.
23     17. Additionally, on the dates of the plaintiff’s visits, the defendants failed
24   to provide wheelchair accessible parking in conformance with the ADA
25   Standards as it relates to wheelchair users like the plaintiff.
26     18. The Motel provides parking to its customers but fails to provide
27   wheelchair accessible parking.
28     19. A couple of problems encountered by the plaintiff is that there were not


                                               3

     Complaint
       Case 3:20-cv-07601-MMC Document 1 Filed 10/29/20 Page 4 of 9




 1   enough parking spaces for wheelchair users in the parking lot. What is more,
 2   there were white diagonal lines that did not have a “NO PARKING” warning
 3   in the access aisle.
 4     20. Plaintiff believes that there are other features of the parking that likely
 5   fail to comply with the ADA Standards and seeks to have fully compliant
 6   parking available for wheelchair users.
 7     21. On information and belief the defendants currently fail to provide
 8   wheelchair accessible parking.
 9     22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
10   personally encountered these barriers.
11     23. As a wheelchair user, the plaintiff benefits from and is entitled to use
12   wheelchair accessible facilities. By failing to provide accessible facilities, the
13   defendants denied the plaintiff full and equal access.
14     24. The failure to provide accessible facilities created difficulty and
15   discomfort for the Plaintiff.
16     25. Even though the plaintiff did not confront the following barriers, door
17   hardware at the lobby entrance has a pull bar style handle that requires tight
18   grasping to operate. Additionally, the night window counter is too high and
19   there is no lowered portion of the counter. Plaintiff seeks to have these barriers
20   removed as they relate to and impact his disability.
21     26. The defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24     27. The barriers identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the
26   Department of Justice as presumably readily achievable to remove and, in fact,
27   these barriers are readily achievable to remove. Moreover, there are numerous
28   alternative accommodations that could be made to provide a greater level of


                                             4

     Complaint
       Case 3:20-cv-07601-MMC Document 1 Filed 10/29/20 Page 5 of 9




 1   access if complete removal were not achievable.
 2     28. Plaintiff will return to the Motel to avail himself of its goods and to
 3   determine compliance with the disability access laws once it is represented to
 4   him that the Motel and its facilities are accessible. Plaintiff is currently
 5   deterred from doing so because of his knowledge of the existing barriers and
 6   his uncertainty about the existence of yet other barriers on the site. If the
 7   barriers are not removed, the plaintiff will face unlawful and discriminatory
 8   barriers again.
 9     29. Given the obvious and blatant nature of the barriers and violations
10   alleged herein, the plaintiff alleges, on information and belief, that there are
11   other violations and barriers on the site that relate to his disability. Plaintiff will
12   amend the complaint, to provide proper notice regarding the scope of this
13   lawsuit, once he conducts a site inspection. However, please be on notice that
14   the plaintiff seeks to have all barriers related to his disability remedied. See
15   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
16   encounters one barrier at a site, he can sue to have all barriers that relate to his
17   disability removed regardless of whether he personally encountered them).
18
19   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
20   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
21   Defendants.) (42 U.S.C. section 12101, et seq.)
22     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint.
25     31. Under the ADA, it is an act of discrimination to fail to ensure that the
26   privileges, advantages, accommodations, facilities, goods and services of any
27   place of public accommodation is offered on a full and equal basis by anyone
28   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                               5

     Complaint
       Case 3:20-cv-07601-MMC Document 1 Filed 10/29/20 Page 6 of 9




 1   § 12182(a). Discrimination is defined, inter alia, as follows:
 2            a. A failure to make reasonable modifications in policies, practices,
 3                or procedures, when such modifications are necessary to afford
 4                goods,    services,    facilities,   privileges,    advantages,   or
 5                accommodations to individuals with disabilities, unless the
 6                accommodation would work a fundamental alteration of those
 7                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8            b. A failure to remove architectural barriers where such removal is
 9                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10                defined by reference to the ADA Standards.
11            c. A failure to make alterations in such a manner that, to the
12                maximum extent feasible, the altered portions of the facility are
13                readily accessible to and usable by individuals with disabilities,
14                including individuals who use wheelchairs or to ensure that, to the
15                maximum extent feasible, the path of travel to the altered area and
16                the bathrooms, telephones, and drinking fountains serving the
17                altered area, are readily accessible to and usable by individuals
18                with disabilities. 42 U.S.C. § 12183(a)(2).
19     32. When a business provides paths of travel, it must provide accessible
20   paths of travel.
21     33. Here, accessible paths of travel have not been provided in conformance
22   with the ADA Standards.
23     34. When a business provides parking for its customers, it must provide
24   accessible parking.
25     35. Here, accessible parking has not been provided in conformance with the
26   ADA Standards.
27     36. When a business provides facilities such as door hardware, it must
28   provide accessible door hardware.


                                             6

     Complaint
       Case 3:20-cv-07601-MMC Document 1 Filed 10/29/20 Page 7 of 9




 1     37. Here, accessible door hardware has not been provided in conformance
 2   with the ADA Standards.
 3     38. When a business provides facilities such as sales or transaction counters,
 4   it must provide accessible sales or transaction counters.
 5     39. Here, accessible transaction counters have not been provided in
 6   conformance with the ADA Standards.
 7     40. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10     41. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13     42. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19     43. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26     44. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28     45. Defendants’ acts and omissions, as herein alleged, have violated the


                                             7

     Complaint
       Case 3:20-cv-07601-MMC Document 1 Filed 10/29/20 Page 8 of 9




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      46. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).)
 8      47. Although the plaintiff encountered frustration and difficulty by facing
 9   discriminatory barriers, even manifesting itself with minor and fleeting
10   physical symptoms, the plaintiff does not value this very modest physical
11   personal injury greater than the amount of the statutory damages.
12
13             PRAYER:
14             Wherefore, Plaintiff prays that this Court award damages and provide
15   relief as follows:
16           1. For injunctive relief, compelling Defendants to comply with the
17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
18   plaintiff is not invoking section 55 of the California Civil Code and is not
19   seeking injunctive relief under the Disabled Persons Act at all.
20           2. Damages under the Unruh Civil Rights Act, which provides for actual
21   damages and a statutory minimum of $4,000 for each offense.
22           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
23   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
24
25
26
27
28


                                                8

     Complaint
      Case 3:20-cv-07601-MMC Document 1 Filed 10/29/20 Page 9 of 9



     Dated: October 28, 2020     CENTER FOR DISABILITY ACCESS
 1
 2
                                 By:
 3                               _______________________
 4                                     Amanda Seabock, Esq.
                                       Attorney for plaintiff
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       9

     Complaint
